DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-13 are pending. Claims 1-5 have been canceled.
The foreign priority application No. 2016-052173 filed on March 16, 2016 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 37 U.S.C. 371 of the International Application No.PCT/JP2017/005672 filed on February 16, 2017, which claims benefit of the application No. 2016-052173 filed on March 16, 2016 in Japan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Timpe et al. (US 2002/0197564).
With regard to claim 6, Haraguchi et al. teach a photosensitive resin composition comprising a hydrophilic resin, a photopolymerizable unsaturated compound, and a photopolymerization initiator (abstract, par.0012).
The hydrophilic resin may be a polyamide polymer (par.0013), and it is equivalent to the “polyamide (a)” in claim 6.
The photopolymerizable unsaturated compound comprises one or more unsaturated double bonds in the molecule (par.0020), and it is equivalent to the “cross-linking agent having one or more unsaturated group(s) (b)” in claim 6.
Haraguchi et al. teach that the photosensitive composition is used for a printing plate (par.0011-0012), but fail to teach that the photosensitive resin composition comprises the claimed fatty acid ester (d).
Timpe et al. teach a printing plate precursor comprising a composition over a substrate (abstract, par.0024, par.0027). The composition comprises an initiator system (i) including a compound capable of generating free radicals, a component (ii) which 
Timpe et al. further teach that the composition may further include a surfactant to improve the coating properties (cosmetic properties of the plate precursor)(par.0149).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a surfactant in the photosensitive composition of Haraguchi et al., in order to improve the coating properties of the composition.
Timpe et al. further teach that the surfactant may glycerol monostearate, and it be may be included in the composition in an amount of 0.01-1wt% (par.0149).
Glycerol monostearate is represented by the formula:

    PNG
    media_image1.png
    146
    308
    media_image1.png
    Greyscale
, and it is a “fatty acid ester (d) with two hydroxyl groups and 21 carbon atoms in the molecule, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms”.
Haraguchi et al. further teach that the photosensitive composition is used to obtain a water-developable printing plate (abstract).
The limitation “for flexographic printing” in claim 6 is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive composition of Haraguchi modified by Timpe is equivalent to the water-developable photosensitive composition in claim 6.

A polyamide comprises 100mol% of a structural unit comprising an amide bond.
Haraguchi et al. teach that the photopolymerizable unsaturated compound represents 0.5 to 30 parts by mass of the photosensitive resin composition (par.0021). This range overlaps the claimed range for the cross-linking agent (b).
Haraguchi et al. teach that the photopolymerization initiator (d) represents 0.1 to 10 parts by mass of the photosensitive resin composition (par.0027). This range is identical to the range for the photopolymerization initiator (c).
With regard to claims 8 and 11, glycerol monostearate meets the claims limitations.
With regard to claims 9, 12, and 13, Haraguchi et al. teach a photosensitive resin plate comprising a PET film, an adhesive layer, and the photosensitive composition (par.0061). 
The PET film is equivalent to the claimed support.
The limitation “for flexographic printing” is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive resin plate of Haraguchi modified by Timpe is equivalent to the photosensitive resin original plates in claims 9, 12, and 13.
With regard to claim 10, the limitation “wherein it is used for flexographic printing using a UV ink or a UV varnish” refers to an intended use and adds no patentable weight to the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722